Citation Nr: 1410673	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to special monthly compensation for loss of use of the lower extremities. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to an initial evaluation in excess of 50 percent for depression.

5.  Entitlement to an evaluation in excess of 50 percent for bilateral pes planus with hammertoes.

6.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from April 1967 to June 1967 and from June 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Baltimore, Maryland, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's appeal was previously before the Board in April 2012, when a decision was issued.  At that time, the Board denied entitlement to service connection for generalized muscle pain and determined that a rating decision did not contain clear and unmistakable error in denying service connection for a cervical spine disability or a lumbar spine disability.  The Board also denied entitlement to an earlier effective date for service connection for a cervical spine disability and a lumbar spine disability and finally denied entitlement to special monthly compensation was issued.  Additional appeals of service connection for a right knee disability and a left knee disability and increased evaluations for depression, pes planus, a cervical spine disability and a lumbar spine disability were remanded for additional development.  The Veteran appealed the claims that were denied to the United States Court of Appeals for Veterans Claims (Court). 

In June 2013, the Court issued a memorandum decision that affirmed the Board's decisions regarding service connection for generalized muscle pain and entitlement to an earlier effective date for service connection for cervical and lumbar spine disabilities to include as due to clear and unmistakable error.  The appeal for special monthly compensation for loss of use of the lower extremities was vacated and remanded to the Board for action consistent with the Court decision.  

The record shows that the Veteran was recently denied entitlement to special monthly compensation for loss of use of the upper extremities in an October 2013 rating decision.  This issue has not yet been appealed, and is not before the Board. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

It does not appear that the development requested in the April 2012 decision on the issues of service connection for right knee and left ankle disorders, and increased rating claims involving depression, bilateral pes planus, and disorders of the cervical and lumbar spine has been accomplished.  Therefore, those issues have been included on the title page of this decision and the prior remand instructions will be re-issued in the instant decision, to ensure that the needed development is not overlooked.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has lost the use of his lower extremities as the result of service connected disabilities.  

The record shows that the Veteran has never been afforded a VA examination for the specific purpose of determining whether or not his service connected disabilities result in loss of use of the lower extremities as defined by VA regulations.  

Special monthly compensation under 38 U.S.C.A. § 1114(l) (West 2002) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) (2013) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) (2013) and 4.63 (2013) which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013), complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

Although a March 2010 VA examination references loss of use of the lower extremities secondary to the cervical spine disability and the lumbar spine disability, the examination report does not contain any reference or discussion to the standards cited above.  Instead, the examiner appears to be referencing the additional functional loss with use due to pain, weakness, and lack of endurance that was noted in the examination report just prior to the opinion regarding loss of use. 

Turning to the issues addressed in the prior Remand of April 2012, service connection for depression was granted in a May 2007 rating decision, at which time a 50 percent evaluation was assigned effective January 20, 2006.  In June 2007 correspondence, the Veteran stated that he appealed that 50 percent evaluation for just his depression.  The Board construes such statement to be a notice of disagreement with this assigned initial evaluation for his depression.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Since the Veteran properly submitted a notice of disagreement within a year of the initial assignment of his disability evaluation for depression, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2011).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

On appeal, the Veteran has asserted that his right knee and left ankle disorders, including osteoarthritis and generalized pain complaints, are due to his service-connected disabilities, particularly his bilateral foot disabilities.  The record does not contain any competent medical opinions addressing secondary service connection and thus such should be accomplished on remand.  

Additionally, the Veteran has expressed his belief that his currently assigned 50 percent evaluation for bilateral pes planus with hammertoes is not fully compensating all of the disabilities associated with that disorder; in particular, he has asserted that he has bilateral hallux valgus deformities with callosities and bunion formations should be evaluated separately from his bilateral pes planus.  The Veteran's last VA orthopedic examination of the feet was performed in March 2010.  In light of the assertions of record and the length of time since the Veteran's last foot examination, the Board finds that on remand another VA examination should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the Veteran's cervical and lumbar spine disorders, the record reflects a history of cervical and lumbar spine radiculopathy associated with his disabilities, as well as peripheral neuropathy of unknown etiology.  The Veteran underwent a VA examination most recently in March 2010, but the Board notes that the examiner does not address what symptomatology is separately attributable to those separate and distinct diagnosed disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Board finds that a remand is necessary in this case in order to adequately address those particular manifestations of the Veteran's cervical and lumbar spine disabilities.  See Estaban v. Brown, 6 Vet. App. 259 (1994) (separate evaluations may be assigned for separate and distinct manifestations of the Veteran's disability, if the symptomatology does not overlap).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine whether or not he has loss of use of the lower extremities.  The claims folder must be provided to the examiner for use in the study of this case, and the examination report should note that it has been reviewed.  All indicated tests and studies should be conducted.  The examiner should note that the Veteran's service connected disabilities are temporal lobe seizure disorder; traumatic brain injury; bilateral pes planus; depression; cervical strain; lumbar strain; fracture of the left ring finger; and status post left small finger fracture.  

After the completion of the interview, record review, and physical examination, the examiner should provide the following opinions: 

a) Does the Veteran have loss of use (defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance) of one or both feet? 

b) Does the Veteran have extremely unfavorable ankylosis of one or both knees, or complete ankylosis of two major joints of one or both of the lower extremities, or shortening of one or both of the lower extremities of three and one-half inches or more?  

c) Does the Veteran have complete paralysis of either the left or right external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve? 

The reasons and bases for all opinions should be provided.  The examiner should specifically address the opinions of the March 2010 VA examiner that the Veteran's cervical and lumbar spine disabilities result in loss of use of the lower extremities.  If the examiner is unable to express any of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided, and any evidence necessary to provide the opinion should be identified.  

2. Undertake all actions required by 38 C.F.R. § 19.26 (2013), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased evaluation claim for depression (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

3.  Obtain any relevant VA treatment records from the Glen Burnie VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2010 and associate those documents with the claims file.

4.  Schedule the Veteran for VA orthopedic examination to determine whether his claimed right knee disorder is related to military service or to any of his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any right knee disorders found, including any arthritic condition thereof.  

The examiner should then opine whether any right knee disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should also state whether any right knee disorder found is more likely, less likely or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by his service-connected bilateral foot and lumbar spine disorders.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for VA orthopedic examination to determine whether his claimed left ankle disorder is related to military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any left ankle disorders found, including any arthritic condition thereof.  

The examiner should then opine whether any left ankle disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should also state whether any left ankle disorder found is more likely, less likely or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by his service-connected bilateral foot and lumbar spine disorders.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA foot examination in order to determine the current nature and severity of his service-connected bilateral pes planus with hammertoes.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus with hammertoes.  It should be noted whether the currently assigned 50 percent rating under Diagnostic Code 5276, contemplating pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, fully addresses the Veteran's disability picture.  If not, the examiner should state whether the Veteran's bilateral pes planus creates an exceptional disability picture, either by causing marked interference with employment or frequent hospitalizations.  

Range of motion testing should also be conducted, and the examiner should note any additional limitation due to factors such as pain, weakness, fatigability, and incoordination, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  The examiner should also discuss flare-ups, noting their frequency and duration, and estimating any additional loss of motion, expressed in degrees, associated with such flare-ups.  Finally, the examiner should comment as to whether there is any ankylosis.

The examiner should also identify any other disabilities of the feet aside from the service-connected  pes planus with hammertoes.  For any additional disability diagnosed, the examiner should indicate whether there are any associated symptoms that are separate and distinct from those already addressed by the criteria for pes planus under Diagnostic Code 5276.  If so, such symptoms should be described.  

If the Veteran is found to have foot disorders in addition to his service-connected pes planus with hammertoes, that involve separate and distinct symptoms from those associated with the pes planus with hammertoes, then the examiner should opine as to whether such separate disorders (e.g., hallux valgus, bunions, etc.) are more likely, less likely, or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by the Veteran's bilateral pes planus with hammertoes.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and should note the frequency of duration of any such flare-ups.  The examiner should also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The examiner should also specifically comment on the following:

Whether there is any ankylosis, either favorable or unfavorable, of the cervical spine.

Whether the Veteran has intervertebral disc syndrome of the cervical spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also conduct a full neurologic test and such should be reported in detail; the examiner should specifically render an opinion as to whether such symptomatology is mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology is more closely approximate to incomplete or complete paralysis of the affected nerves.  

After that neurologic testing, the examiner should opine whether the Veteran has any radiculopathy or neuropathy of upper extremities, and if so, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to his cervical spine disability, or related to some other neurologic disorder, such as the Veteran's seizure disorder or bilateral peripheral neuropathy of the upper extremities.  

The examiner should specifically discuss the Veteran's history of both bilateral peripheral neuropathy, other neurological disorders (such as his service-connected seizure disorder) and cervical radiculopathy, and to the best of his/her ability, identify which symptoms are attributable to each of those disorders.  If the examiner is unable to separate the manifestations of those disorders, such should be specifically stated.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and should note the frequency of duration of any such flare-ups.  The examiner should also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The examiner should also specifically comment on the following:

Whether there is muscle spasming or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also co nduct a full neurologic test and such should be reported in detail; the examiner should specifically render an opinion as to whether such symptomatology is mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology is more closely approximate to incomplete or complete paralysis of the affected nerves.  

After that neurologic testing, the examiner should opine whether the Veteran has any radiculopathy or neuropathy of lower extremities, and if so, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to his lumbar spine disability, or related to some other neurologic disorder, such as the Veteran's seizure disorder or bilateral peripheral neuropathy of the upper extremities.  

The examiner should specifically discuss the Veteran's history of both bilateral peripheral neuropathy, other neurological disorders (such as his service-connected seizure disorder) and lumbar radiculopathy, and to the best of his/her ability, identify which symptoms are attributable to each of those disorders.  If the examiner is unable to separate the manifestations of those disorders, such should be specifically stated.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


